Citation Nr: 1401452	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to a compensable rating for migraine headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1998 to February 1999 and from July 2005 to March 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The issue of a compensable rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's sleep apnea began during his military service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for sleep apnea.  In June 2006, while deployed, the vehicle the Veteran was riding in was struck by IED blast, resulting in injuries to his neck and back and causing headaches.  

Prior to the IED injuries, the Veteran had consistently denied any frequent trouble sleeping on periodic medical history surveys that he completed.  However, following the IED blast, the Veteran's service treatment records began showing reports of difficulty sleeping.  In June 2006, he reported trouble falling or staying asleep, and noted that his sleep pattern was disturbed by neck pain such that he got 4-6 hours of inconsistent sleep; in July 2006, on his post-deployment health assessment, the Veteran indicated that while deployed he had begun feeling tired after sleeping; in August 2006, he reported post-IED insomnia; and in November 2006, he reported frequent trouble sleeping with broken sleep 2-3 times per night.  

The Veteran's also testified at a hearing before the Board in September 2013 that he had begun experiencing a number of symptoms following the IED blast that he had not experienced previously.  For example, the Veteran testified that prior to the IED, he never experienced waking up with a very sore or dry throat; but did afterwards.  He explained that his throat was very dry which made it hard to sleep, and stated that he kept waking up (estimating that he would wake up approximately 10 times per night in the months after the blast).  He also reported that following the blast he apparently started snoring so loudly that other soldiers would pile blankets on his head, which had not been a problem prior to the blast.  He also stated that following the blast, he would wake up coughing, which he stated felt like he was choking on his own spit.  He added that before the blast he never experienced any problems with sleepiness or lack of energy during the day, but following the blast he had become lethargic all the time, he had trouble waking up in the morning, and he felt like he was not well-rested.  

While the Veteran did not immediately seek treatment for sleep apnea following separation or file a claim for service connection for sleep apnea, he explained at his hearing that following service he was essentially trying to readjust to civilian life, including looking for jobs and working odds and ends jobs, including two jobs per day on occasion. 

Even so, the Veteran sought treatment for sleep apnea fewer than 10 months after discharge; as he was discharged from service in March 2007 and discussed sleep problems with his primary care provider in January 2008, specifically reporting that he had experienced apniec episodes while sleeping.  Following this discussion, the Veteran was appropriately referred for a sleep study which was conducted in April 2008 and confirmed that he had sleep apnea.

As described, the Veteran clearly began experiencing sleeping changes while in service, following the IED blast; there is no indication that such sleep problems ever abated prior to being diagnosed with sleep apnea; and he reported having been told he had apniec symptoms fewer than 10 months after separating.

The Board acknowledges that sleep apnea is not a chronic presumptive disability listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, given the Veteran's unremitting symptoms, which began in service and continued until he was diagnosed with sleep apnea less than a year after service, the Board concludes that the evidence for and against the Veteran's claim is in at the very least in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for sleep apnea is granted.
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 
ORDER

Service connection for sleep apnea is granted.


REMAND

In a July 2009 substantive appeal, the Veteran indicated that he would like a video conference hearing for his migraine headaches issue.  On the same day, a separate substantive appeal was submitted requesting a hearing on sleep apnea.  Since that time, no additional development appears to have been done on the migraine headache claim (it appears), aside from noting in a December 2009 rating decision that migraine headaches were not being discussed because the issue was on appeal.  

A hearing was conducted in September 2013 with regard to the issue of sleep apnea, but the migraine headache claim was not discussed (although headaches were briefly referenced).  

Additionally, while a supplemental statement of the case was issued in October 2010 addressing the issue of sleep apnea, a compensable rating for migraine headaches was not mentioned.

As such, the Veteran should be scheduled for a hearing regarding his migraine headaches.

If the Veteran no longer wants a hearing regarding this issue, and/or no longer wishes to pursue this claim (this history of this appeal is somewhat unclear) the Veteran, in consultation with his representative, should make his intentions clear, in writing, to the VA. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing at the RO in Denver, Colorado with regard to the issue of entitlement to a compensable rating for migraine headaches in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.

2.  If the Veteran either fails to report to his hearing or withdraws his hearing request, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response, if needed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


